Lb)-\ alb £~j   't\ii > t i

       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON



In re the Marriage of:                                No. 71152-1-1


JONATHAN ARRAS,                                       DIVISION ONE

                         Petitioner,

         and                                          UNPUBLISHED

LAURA ARRAS (nka McCabe),                             FILED: August 25. 2014

                         Respondent.



       Cox, J. - Laura McCabe challenges a parenting plan modification order.

The trial court properly exercised its discretion when it modified the parenting

plan. There is substantial evidence to support the trial court's findings. And the

findings support the conclusions of law. We affirm.

       Laura McCabe and Jonathan Arras were married in 2002. They have two

children—a son born in 2003 and a daughter born in 2006. McCabe and Arras

separated in 2009.

       A dissolution proceeding followed. As part of that proceeding, the court

entered a final parenting plan. The final parenting plan designated Arras as the

primary parent, and provided McCabe parenting time every Tuesday after school

until 7:30 p.m., every Thursday after school until Friday return to school, and

alternating weekends from Friday after school until return to school on Monday.

The parenting plan provided both parties with decision making authority.
No. 71152-1-1/2



       In August 2012, Arras petitioned for modification of that parenting plan.

McCabe never provided a response to the petition. Additionally, Arras moved for

a temporary restraining order against McCabe, which the court granted.

       The court found that there was adequate cause for hearing the

modification petition. It entered an order appointing a guardian ad litem (GAL). It

also continued the temporary restraining order previously entered with certain

amendments. Specifically, the court ordered that McCabe must undergo a

mental health evaluation, that McCabe was permitted supervised visitation twice

a week, and that Arras had sole decision making authority.

       Shortly before trial, McCabe moved to modify her response (there was

none) to include a counter-claim. The court denied this motion.

       Arras's petition for modification proceeded to trial. After four days of trial,

fifteen witnesses, and other evidence the trial court issued its oral ruling,

modifying the parenting plan. Thereafter, the court entered its written findings,

conclusions, and order.

       McCabe appeals.

                     MODIFICATION OF PARENTING PLAN

       McCabe challenges the trial court's modification of the parenting plan.

Specifically, she challenges 21 "findings of fact," argues that "the findings do not

support modification," and argues that the legal standard and elements for

modification were not met. We disagree.
No. 71152-1-1/3



       We review a trial court's decision to modify a parenting plan for abuse of

discretion.1 We will not reverse the decision unless the court's reasons are

manifestly unreasonable or based on untenable grounds or reasons.2 We uphold

the trial court's findings of fact if supported by substantial evidence.3 We look at

the evidence and reasonable inferences therefrom in the light most favorable to

the respondent.4

       "Custodial changes are viewed as highly disruptive to children, and there

is a strong presumption in favor of custodial continuity and against modification."5

"Nonetheless, trial courts are given broad discretion in matters dealing with the

welfare of children."6

       Modification of a parenting plan is statutorily prescribed by RCW

26.09.260.7 Compliance with the statute is mandatory.8




       1 In re Marriage of Zigler and Sidwell. 154 Wn. App. 803, 808, 226 P.3d
202(2010).

       2 See id. at 808-09.

       3 In re Marriage of McDole, 122 Wn.2d 604, 610, 859 P.2d 1239 (1993).

       4 Zigler, 154 Wn. App. at 812.

       5 McDole. 122 Wn.2d at 610.

       6lcL

       7 In re Marriage of Tomsovic, 118 Wn. App. 96, 103, 74 P.3d 692 (2003).

       8
           Id.
No. 71152-1-1/4



                            RCW26.09.260(1) and (2)

       In this case, the trial court found that the parenting plan should be

modified pursuant to RCW 26.09.260(1) and (2). This statute provides in

pertinent part:

       (1) Except as otherwise provided in subsection (4), (5), (6), (8),
       and (10) of this section, the court shall not modify a prior custody
       decree or a parenting plan unless it finds, upon the basis of facts
       that have arisen since the prior decree or plan or that were
       unknown to the court at the time of the prior decree or plan, that a
       substantial change has occurred in the circumstances of the child
       or the nonmoving party and that the modification is in the best
       interest of the child and is necessary to serve the best interests of
       the child.


       (2) In applying these standards, the court shall retain the
       residential schedule established by the decree or parenting plan
       unless:




       (c) The child's present environment is detrimental to the child's
       physical, mental, or emotional health and the harm likely to be
       caused by a change of environment is outweighed by the
       advantage of a change to the child;[9]

       The court's written Finding 2.2 reflects the necessary statutory elements to

support modification and adjustment under these subsections. It states:

             The Parenting Plan should be modified because a
       substantial change of circumstances has occurred in the
       circumstances of the children or the non-moving party
       (Respondent) and the modification is in the best interest of the
       children and is necessary to serve the children's best interests.
       The children's environment under the current Parenting Plan is
       detrimental to their physical, mental, or emotional health, and the
       harm likely to be caused by a change in environment is outweighed
       by the advantage of a change to the children.t10'

       9 RCW 26.09.260.

       10 Clerk's Papers at 188-89.
No. 71152-1-1/5




      The trial court then set out several paragraphs of facts to support the

requested modification.11 It noted that these facts "arose since the prior plan or

were unknown to the court at the time of the prior plan."12

       In one finding, the court discussed a substantial change in

circumstances—McCabe's move to West Seattle:

              [McCabe] has moved to West Seattle, creating a much
       longer drive to transport the children to each parent's home and to
      school in Bellevue. The children's attendance at school has been
      significantly affected on days [McCabe] was supposed to bring
      them to school, with evidence at trial showing that the children had
      many school tardies on days [McCabe] was to do the transportation
      to school. This affected their performance at school as well.
      [Arras] is also better able to maintain a more predictable and
      appropriate schedule for the children than [McCabe]. [McCabe] is
      self employed and not keeping traditional work and sleep hours.
      Her partner is in the entertainment business, and testimony from
      her and others showed that it is very important to her to
      accommodate his schedule, including late hours. This has affected
      the children. These are young children who have had behavioral
      problems who need consistency. When they have stayed over at
      [McCabe's] house on school nights, the late schedule and greater
      distance between homes/school has negatively impacted their
       school attendance and performance.113]

       This finding is supported by substantial evidence.

       For example, the son's report card shows four absences and eight tardies

during his third grade year. Arras testified that the children had unexcused

tardies 20 percent of the time McCabe brought them to school. McCabe testified

that the tardies were the result of the bridge not running on schedule. She



       1114 at 189-90.

       12 id, at 189.

       13 Id.
No. 71152-1-1/6



testified that it was not an issue when she lived in the Central District, and it had

not been an issue since she moved again. She conceded that the children are

not tardy when they stay with Arras because they take the school bus.

       Additionally, the GAL testified that McCabe insisted on supervised

visitation not starting until 11 a.m. McCabe testified that her boyfriend is a

musician and an earlier time would not work because he works late. She also

testified that at times she sleeps beyond 11 a.m.

       Further, Arras testified that the children were up past their bed time when

they stayed overnight at McCabe's. He also testified that he volunteered in the

children's classrooms, and after an overnight at McCabe's, the children were

"completely exhausted," "unable to focus," and that their schooling started to

suffer. For example, he testified that their grades were down and that the

daughter was struggling with reading.

       Several witnesses testified about the children's improvement in school

after the new temporary parenting plan was implemented.

       McCabe argues that the record does not support a finding that the children

had many tardies, that no evidence attributed fluctuation in the son's report cards

to McCabe's conduct, that the record is silent as to whether her live-in partner's

musician lifestyle affected the children, and that there is no evidence that the

children's eating or sleeping schedule was not perfectly regular. But the

evidence just discussed supports this finding. Further, Arras's mother testified
that the son told her that sometimes he and his sister have to "make cereal" for

themselves because McCabe is still asleep.
No. 71152-1-1/7



      In another finding, the court discussed another substantial change in

circumstances—the parties' inability to get along and the son's worsening

behavior:


             The parents have been completely unable to get along to
      provide appropriate joint decision making. The parties' son [ ] was
      suffering from such extreme mental health and behavioral issues
      that by 2011-2012 he was a safety risk to himself and others,
      requiring a school safety plan, school suspensions, and school bus
      suspensions. Timely and necessary treatment was needed, but the
      evidence was overwhelming that the failure to get [the son]
      treatment for over 18 months was due to [McCabe] instigating
      conflicts and putting up roadblocks to getting [the son] the care he
      needed. [McCabe] repeatedly came up with excuses and delays to
      sabotage attempts to get treatment for both children. Neutral
      witnesses, including [McCabe's] own father, testified in this regard.
      The evidence at trial was also clear that [Arras] was much more
      receptive than [McCabe] to input from professionals regarding
      parenting strategies and counseling for the children, and that
      [McCabe] didn't engage in or follow through with the professionals.
      [McCabe's] testimony regarding these issues was not credible. In
      sum, the evidence on these issues was clear and compelling to the
      point that if this had been a criminal case the Court would have
      found beyond a reasonable doubt.[14]

      This finding is also supported by substantial evidence in the record.

       For example, as the court points out, McCabe's father testified that they

had concerns about McCabe's son, wanted to get him into counseling, and that

McCabe was resistant and would cancel appointments. He also testified that the

son was expelled from the school bus and hit other children. McCabe's step

mother testified that the son began to mirror McCabe's anger, and it took nine

months to get the son into therapy because McCabe would not agree. Arras's
mother testified that she saw "roadblock after roadblock after roadblock" with



       14 Clerk's Papers at 190.
No. 71152-1-1/8



respect to setting up counseling. She said that the son's behavior worsened

between 2010 and 2012, that he began "screaming and cussing," and that his

behavior became more like McCabe.

      Additionally, the GAL's reports and testimony reflected similar concerns

about the son's escalating behavior. Her initial report stated that the parties

could not agree on decisions, that the son had behavioral issues, and that he

"suffered needlessly" because he needed counseling. Her testimony revealed

incidents where the son had harmed himself and threatened to harm others. The

GAL's final report stated that McCabe seems to have instigated confusion and

conflict and that the children will be harmed by the parents' inability to make

decisions.

       McCabe argues that there is no evidence that [the son] suffered from

"extreme mental health issues," or has ever been "a safety risk to himself and

others," or that [the son] ever required a "school safety plan." But Arras and the

GAL provided evidence of this in their testimony. For example, Arras testified

that the son had multiple suspensions "both on the bus and at school for being

physically aggressive" and "had a safety behavior plan issued by the school."

Moreover, McCabe does not challenge the other facts within this finding, such as

the fact that the son needed treatment and that she blocked this treatment.

These facts also show a change of circumstances that was detrimental.

       In a third finding, the court found that "[w]hile there were allegations of

anger and yelling by both parents, the evidence at trial was clear that [McCabe's]

improper parenting in this regard was far in excess of [Arras's]." It also found



                                          8
No. 71152-1-1/9



that McCabe inappropriately manages relationships and issues. Despite

McCabe's arguments to the contrary, this finding is supported by substantial

evidence.


       For example, a family therapist testified that both the son and daughter

reported that McCabe had slapped the son in the face and that she hits him and

grabs his hair "really hard." Arras's mother testified that the son told her that

McCabe spit a whole mouthful of food at him. Arras testified that his son told him

that McCabe slapped a plate of food out of his hands, and it shattered at his feet

and sprayed food all over him.

       In another finding, the court found that "[s]ince being in counseling and

under the temporary parenting schedule[e]... (a schedule wherein [McCabe]

has had much less time with the children than is provided for in the parties' 2010

parenting plan), the children's behavior has substantially improved, as has their

attendance at school and their grades." The court found that this was especially

true for the son, whose improvement was "extraordinary." This finding is not

challenged on appeal and, moreover, is supported by substantial evidence in the

record.

          Finally, the court expressly found Arras to be more credible than McCabe.

          In sum, there is substantial evidence to support the court's finding that a

substantial change of circumstances has occurred in the circumstances of the

children or the non-moving party, that the modification is in the best interest of

the children and is necessary to serve the children's best interests, and that the

children's environment under the current parenting plan is detrimental to their
No. 71152-1-1/10



physical, mental, or emotional health. The trial court did not abuse its discretion

when it determined that the parenting plan should be modified.

                                RCW 26.09.260(10)

      The court also found that the nonresidential aspects of the parenting plan

should be adjusted in the areas of dispute resolution and decision making,

pursuant to RCW 26.09.260(10). This subsection also requires a showing of a

"substantial change of circumstances of either parent or of a child, and the

adjustment is in the best interest of the child."15 To support adjustment of the

parenting plan under this provision, the court relied on the same findings

previously discussed. For the same reasons, we conclude that the court did not

abuse its discretion when it determined that the parenting plan should be

adjusted.

       McCabe alleges a number of errors. None are persuasive.

       First, McCabe argues that the record does not show the essential

elements for a modification. She contends the record does not show a

substantial change of circumstances and argues that the court claimed discretion

to modify "on the basis of a 6.9 mile move" from the Central District to West
Seattle. But this overlooks the other substantial changes that the court identified,

such as the parties' inability to get along and the son's worsening behavioral

problems.

       McCabe also contends that these changes did not arise subsequent to the

existing parenting plan as required by statute, because her move to West Seattle

       15 RCW 26.09.260(10).



                                          10
No. 71152-1-1/11



could have been anticipated, and Arras's allegations of abuse were based on

incidents prior to dissolution. But nothing in the record or parenting plan supports

her assertion that the move to West Seattle and the subsequent resulting

problems could have been anticipated. Additionally, the trial court did not rely on

the abuse allegations to support modification. In fact, it expressly rejected that

as a basis for modification.16 Thus, these arguments are not persuasive.

       Second, McCabe argues that an "unremarkable number of tardies" does

not show that the child's present environment is detrimental as required by RCW

26.09.260(2)(c). She argues that the court limited her rights "on the sole ground

that it takes 15-20 minutes longer to reach the children's school." But this

misrepresents the court's findings and fails to acknowledge the other findings

that showed that the children's present environment was detrimental.

       Third, McCabe argues that the written findings do not correspond to the

court's announced findings and "are less authoritative than the bench findings."

This claim is contrary to the record. In any event, the court's written findings,

conclusions, and order reflect the final ruling of the court. The contention that

these are less authoritative is simply untrue.

       Fourth, McCabe argues that the court abused its discretion by

"disregarding the GAL's recommendation." But McCabe fails to show that the

       16 See Clerk's Papers at 190 ("While evidence at trial raised concerns
about [McCabe's] parenting, specifically as it related to hygiene, clothing,
sleeping and eating schedules, much ofthis may have been due to [McCabe's]
mental health issues that were being untreated or erratically managed, which at
this time appear to be adequately treated and managed. There was no evidence
of drug use. The evidence does not support imposition of RCW 26.09.191
restrictions against [McCabe] at this time.").


                                          11
No. 71152-1-1/12



court disregarded the GAL's recommendation. While the GAL's final report

recommended that the previous parenting plan be reinstated, the GAL later

clarified this recommendation at trial. At trial, the GAL testified that her

recommendation was based on the fact that she expected the court to have a

review in six months and that a GAL would "stay on board."

       Further, even if the court disregarded the GAL's recommendation in the

final report, a court is "free to ignore the guardian ad litem's recommendations if

they are not supported by other evidence or [if] it finds other testimony more

convincing."17 A court's decision to disregard a GAL report is reviewed for abuse

of discretion.18 As previously discussed, there was substantial evidence that the

parties' inability to get along has been harmful to the children, especially the son,

and that the mother's move to West Seattle and home environment was

detrimental to the children. This evidence provided tenable grounds to disregard

the recommendation in the final report.

       Fifth, McCabe argues that the court "erroneously deemed courtroom

demeanor as evidence of parental fitness." She is mistaken.

       In one instance, the trial court cited to McCabe's demeanor when it

evaluated her credibility. But "[i]t is the trial court's job to weigh all the evidence

and to determine credibility of the witnesses when there is disputed evidence."19



       17 Fernando v. Nieswandt, 87 Wn. App. 103, 107, 940 P.2d 1380 (1997).

       18 See id. at 107-08.

       19 See In re Estate of Bussler, 160 Wn. App. 449, 469, 247 P.3d 821
(2011).

                                           12
No. 71152-1-1/13



A witness's demeanor is one factor to consider when assessing credibility.20

Thus, the court's observation was proper.

       In another instance, the trial court said McCabe's demeanor

"demonstrated that [McCabe] needs to get her own way." McCabe does not

appear to challenge this reference to her demeanor. But even if the court

improperly considered her demeanor as evidence, it would constitute reversible

error only if the appellant shows that the trial outcome was materially affected by

the error.21 In support of this point, the trial court also cited testimony by other

witnesses. Given McCabe's lack of argument and the cumulative evidence to

support this point, she fails to show that the outcome was materially affected.

       Sixth, McCabe argues that the court's hearsay rulings "do not conform to

the rules of evidence." She briefly recites general principles of law about hearsay

and expert opinion and cites to 17 different pages in the record, claiming that "the

court allowed [Arras's] witness to testify to inadmissible hearsay and inadmissible

opinion testimony based on the inadmissible hearsay." This shotgun approach to

argument is insufficient to warrant further review.22




       20 State v. Barry, 179 Wn. App. 175, 179, 317 P.3d 528, review granted,
328 P.3d 903 (2014); In re Sego. 82 Wn.2d 736, 740, 513 P.2d 831 (1973).

       21 See Barry, 179 Wn. App. at 181 -82.

      22 See Cowiche Canyon Conservancy v. Boslev, 118 Wn.2d 801, 809, 828
P.2d 549 (1992)).



                                           13
No. 71152-1-1/14



                                   CR 15 MOTION

      McCabe argues that that the court erroneously denied her motion to

amend her response. We hold that the court properly exercised its discretion.

      "The touchstone for the denial of a motion to amend is the prejudice such

an amendment would cause to the nonmoving party."23 Factors to consider in

determining prejudice include undue delay, unfair surprise, and jury confusion.24

We review the denial of a motion to amend for abuse of discretion.25

      Here, the trial court stated in its order:

      On July 3, 2013 [McCabe] filed a "Motion to Amend Response to
      Include Counterclaim", a counterclaim that requested that the
      parties' Parenting Plan be modified to make her the primary parent.
      The motion was procedurally inappropriate in that the Respondent
      had not actually filed a Response prior to that date, and the motion
      was filed only two court days before trial, well after the August 27,
      2012 Adequate Cause Hearing, the November 26, 2012
      Confirmation of Issues, the December 21, 2012 Status Conference,
      the June 3, 2013 discovery cutoff, and the May 21, 2013 Pretrial
       Conference.1261

We adopt the reasoning of the trial court. Denial of this motion was proper.

                                   ATTORNEY FEES

       McCabe argues that the court abused its discretion in denying her

attorney fees. She also seeks an award of reasonable costs and fees for this



       23 Wilson v. Horslev. 137 Wn.2d 500, 505, 974 P.2d 316 (1999).

       24 ]dL at 505-06.

     25 Prosser Hill Coalition v. County of Spokane, 176 Wn. App. 280, 286,
309P.3d 1202(2013).

       26 Clerk's Papers at 191.



                                           14
No. 71152-1-1/15



appeal. Arras also asks for fees and costs on appeal. We conclude that the

court did not abuse its discretion, and we deny fees to both parties on appeal.

       RCW 26.09.140 provides, in part:

              The court from time to time after considering the financial
       resources of both parties may order a party to pay a reasonable
       amount for the cost to the other party of maintaining or defending
       any proceeding under this chapter and for reasonable attorneys'
       fees or other professional fees in connection therewith, including
       sums for legal services rendered and costs incurred prior to the
       commencement of the proceeding or enforcement or modification
       proceedings after entry of judgment.
              Upon any appeal, the appellate court may, in its discretion,
       order a party to pay for the cost to the other party of maintaining the
       appeal and attorneys' fees in addition to statutory costs.

                                    Fees at Trial


       An award of attorney fees under RCW 26.09.140 is discretionary and is

reviewed for abuse of discretion.27 In making a determination as to attorney fees,

the needs of the requesting party must be balanced against the other party's

ability to pay.28

       Here, as Arras points out, McCabe failed to provide any of the required

financial documentation to support a request for fees, as required by King County

Local Family Law Rule 10.29 McCabe does not dispute this in her reply brief. We

find nothing in the record to show that she provided the required documentation.

Accordingly, we conclude that the court did not abuse its discretion when it

ordered both parties to pay their own attorney fees and costs.



       27 In re Marriage of Steadman. 63 Wn. App. 523, 529, 821 P.2d 59 (1991).

       28 Id at 529.

       29 See King County Local Family Law Rule 10.

                                         15
No. 71152-1-1/16



                                 Fees on Appeal

       Both parties ask for fees on appeal pursuant to the same statute identified

previously. We decline to award fees to either party.

       RAP 18.1 authorizes attorney fees on appeal if provided by applicable law.

RCW 26.09.140 provides that after considering the financial resources of both

parties, we have discretion to award attorney fees. But to receive attorney fees

under this statute, the requesting party must show need and the other's ability to

pay fees.30 A party relying on a financial need theory for recovery of attorney

fees must submit an affidavit of need "no later than 10 days prior to the date the

case is set for oral argument or consideration on the merits."31

       Because neither party has submitted such an affidavit, we deny both

requests for fees on appeal.

       McCabe also asks for fees on an equitable ground, alleging that Arras's

attorney "conceded that he had extended the trial an entire day" by presenting

witnesses with duplicative testimony. But this does not accurately reflect the

record. While Arras's attorney commented that the trial went longer than

expected, he did not make this concession. This argument is not persuasive.

                                       Costs


       Costs are awarded to the prevailing party in an appeal. Arras prevails in

this appeal. Thus, he is entitled to the award of costs, subject to compliance with

RAP 14.1 et. seq.


       30 In re Marriage of Konzen, 103 Wn.2d 470, 478, 693 P.2d 97 (1985).

       31 RAP 18.1(c).



                                         16
No. 71152-1-1/17



               MOTION TO MODIFY COMMISSIONER'S RULING

       Following the filing of her notice of appeal, McCabe moved to stay the

order granting modification of the parenting plan, pending review of her appeal.

Arras opposed her motion. A commissioner of this court denied McCabe's

motion.


       Subsequently, McCabe moved to modify the commissioner's ruling, asking

this court to exercise its discretion to "restore the status quo" under the May 6,

2010 parenting plan "while the modification proceedings are reviewed." Because

the modification proceedings have now been affirmed, this motion to modify the

commissioner's ruling is moot.

       We affirm the modification order.

                                                            fe^J.
WE CONCUR:




                                                       ^xck&z
              7




                                           17